DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Response to Arguments
Applicant’s arguments, see pp. 8-9, filed 7/12/2022, with respect to all rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
Support for the amendments to the claims is found in the claims as previously filed.

Allowable Subject Matter
In claim 1, the recitation of “wherein the at least one prime mover is a thermally driven pump,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 12, the recitation of “wherein the prime mover is an air turbine unit further comprising an air compressor, an air heater and an air expander,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 18, the recitation of “wherein the prime mover is a thermally driven pump,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 29, the recitation of “wherein energy for the at least one prime mover is provided by waste heat from a combustion unit exhaust upstream of the second fluid heater and evaporator,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 29, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 30, the recitation of “wherein the prime mover is an air turbine unit further comprising an air compressor, an air heater and an air expander,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 30, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
The remaining claims depend from one of the foregoing claims and are allowable as a result.
The closest known prior art was cited in the Office actions dated 4/12/2022 and 9/27/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746